Case 1:19-mc-00051-RGA Document 9 Filed 04/10/19 Page 1 of 14 PageID #: 115




                                  Civil Action No. l9-mc-5 1-RGA

                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELA\ryARE

In re:
                                                  Chapter   11
MAXUS ENERGY CORPORATION, et al.,
                                                  CaseNo. 16-11501 (CSS)
                     Debtors.t                    (Jointly Administered)

MAXUS LIQUIDATING TRUST,

                     Plaintiff,

               v                                  Adversary Proceeding No. 18-50489 (CSS)

YPF S.4., et al.,

                     Defendants

YPF S.4., et al.,

                     Appellants,

               V
                                                  Appeal from the United States Bankruptcy
MAXUS LIQUIDATING TRUST,                          Court for the District of Delaware

                     Appellee.




  YPF APPELLAIITS' REPLY MEMORANDUM IN FURTHER SUPPORT OF THEIR
  MOTION FOR LEAVE TO FILE INTERLOCUTORY APPEAL OF BANKRUPTCY
  COURT'S ORDER DENYING APPELLANTS' MOTION TO DISMISS COMPLAINT




I The Debtors in the above-captioned Chapter 11 cases, along with the last four digits of each
Debtor's federal tax identification number, are: Maxus Energy Corporation (1531), Tierra
Solutions, Inc. (0498), Maxus International Energy Company (7260), Maxus (U.S.) Exploration
Company (2439), and Gateway Coal Company (7425). The address of each of the Debtors is 10333
Richmond Avenue, Suite 1050, Houston, Texas 77042.
Case 1:19-mc-00051-RGA Document 9 Filed 04/10/19 Page 2 of 14 PageID #: 116




SmlnvAusuNLLP                                     L¡.xus R¡.ru & Conn LLP
James F. Conlan (admittedpro hac vice)            Adam G. Landis
Jessica C. Knowles Boelter (admittedpro hac       Matthew B. McGuire
vice)                                             919 Market Street, Suite 1800
One South Dearborn Street                         Wilmington, DE 19801
Chicago, lllinois 60603                           Telephone: (302) 467 -4400
Telephone: (312) 853-7000                         Facsimile: (302) 467 -4450
Fax: (312)853-7036                                landis@lrclaw.com
jconlan@sidley.com                                mcguire@lrclaw.com
jboelter@sidley.com

Sru-EvAusrru LLP
John G. Hutchinson (admittedpro hac vice)
John J. Kuster (admittedpro hac vice)
Martin B. Jackson (admittedpro hac vice)
Andrew P. Propps (admittedpro hac vice)
787 Seventh Avenue
New York, NY 10019
 Telephone: (212) 839-5300
 Facsimile: (212) 839-5599
jhutchinson@sidley.com
jkuster@sidley.com
 mjackson@sidley.com
 apropps@sidley.com


                 Counsel   for Appellants YPF 5.A., YPF International 5.A.,
                        YPF Holdings, Inc., and CLH Holdings, Inc.




                                              2
Case 1:19-mc-00051-RGA Document 9 Filed 04/10/19 Page 3 of 14 PageID #: 117




                                  TABLE OF CONTENTS

PRELIMINARY STATEMENT
     I.     The Trust's Alter Ego Claim in Count I Must Be Dismissed..................................2
            A.      Whether Alter Ego Can Be Asserted as an Independent Cause             of
                    Action Is a Controlling Question of      Law.                           ................3
            B.      Whether an Alter Ego Claim Can Be Based Solely on Creditors'
                    Claims Is a Controlling Question of      Law                ................4
     il.    The Allegations in the Complaint Do Not Satisff Any of the Factors
            Required for Applying the Collapsing Doctrine                                                 ,,6

     I[[.   Granting Leave to Appeal WillMaterially Advance the Litigation.....                           ..7

CONCLUSION                                                                                                ..8
Case 1:19-mc-00051-RGA Document 9 Filed 04/10/19 Page 4 of 14 PageID #: 118




                                 TABLE OF AUTHORITIES

                                                                                         Page(s)
Fnnrnll C¡srs
Caplinv. Marine Midland Grace Trust Co.,
   406 U.S. 4t6 (1972).                                                                            5


Emora[ Inc. v. Diacetyl (In re Emoral, Inc.),
  740F.3d 87s (3d Cir.20t4)..                                                                  3,8

Eugenia VI Venture Holdings, Ltd. v. Maplewood Holdings LLC (In re AMC
   Investors, LLC),
   524 B.R. 62 (Bankr. D. Del. 2015)                                                             ..6

Impala Platinum Holdings Ltd. v. A-l Specialized Servs. & Supplies, Inc.,
   No. 16-1343,2016WL 8256412 (8.D. Pa. Sept. 16,2016)                             .................7

LaSalle Nat'l Bankv. Perelman,
   82 F. Supp. 2d279 (D. Del. 2000)...                                                            .J

Miller v. Kirkland & Ellis LLP (In re IH 1, Inc.),
    No. 12-50713,2016WL 6394296 (Bankr. D. Del.       Sept. 28,   2016).........      ..............6

U.S. Bank Nat'l Assn. v. Verizon Commc'ns, Inc.,
   761F .3d 409 (sth Cir.2014)                                                                    .6

Yaquinto v. Ward (In re Ward),
   558 B.R. 771(Banh,r. N.D. Tex.2016)                                                            .6

Sr¡.rn C¡,sns

N.J. Dep't of Envtl. Prot. v. Occidental Chem. Corp.,
    Docket No. ESX-L-9868-05, 2015 N.J. Super. LEXIS 230 (N.J. Super. Ct.
    Jan. 13,2015)                                                                                  .4

TrenwickAm. Litig. Tr. v. Ernst & Young, L.L.P.,
   No. 1571-N,2006WL 4782378 (Del. Ch. Aug. 10,2006)                                            5r6

Vichi v. Koninklijke Philips Electronics N.V.,
   No. 2578-VCP, 2009 WL 4345724 (Del. Ch. Dec. 1,2009)                                            7

Fnopnal Sr¿,rurns

28 u.s.c. $ ls8(a)(3)                                                                               I
Case 1:19-mc-00051-RGA Document 9 Filed 04/10/19 Page 5 of 14 PageID #: 119




       Pursuant to 28 U.S.C. $ 158(a)(3), and in accordance with Rule 8004 of the Federal Rules

of Bankruptcy        Procedure and the so-ordered Stipulation   to Extend Time [D.I. 3], the YPF

Appellants hereby file their reply memorandum in further support of their motion for leave to

appeal the Bankruptcy Court's Order and Letter Opinion.2

                                   PRELIMINARY STATEMENT

       1.        Although the Trust attempts to paint the Letter Opinion as a run-of-the-mill

decision, the Trust cannot dispute, and expressly admitted at oral argument, that no court has ever

(i) permitted a trustee to assert an alter ego claim based solely upon a debtor's creditors' claims

(YPF Br. 10-11), (ii) applied Delaware law and permitted a pafty to assert a standalone alter ego

claim for recovery that is not based upon any of the underlying legal claims alleged in the

complaint,   (iii)   used the collapsing doctrine to save claims that are time-barred by more than a

decade, especially when none of the facts alleged in the complaint satisfies any of that doctrine's

elements, or (iv) applied the collapsing doctrine to unjust enrichment and   civil conspiracy claims

to circumvent the applicable statute of limitations. Everything about the Letter Opinion is

unprecedented and fundamentally alters how bankruptcy is understood and conducted. The fact

that these new rules of law are being applied against a foreign government-owned defendant in

favor of the United States government as a creditor makes immediate review essential.

       2.        Interlocutory review will corect the unprecedented and reversible legal holdings

set forth in the Letter Opinion, and materially advance the resolution of the proceeding, as Count

I of the Complaint for the creditors' claims accounts for up to $14 billion, whereas the total amount

of the fraudulent transfer and other claims is for less than $2 billion. Without immediate review,




2 Capitalized terms not defîned herein have the same meaning as defined in the YPF Appellants'
moving brief.
Case 1:19-mc-00051-RGA Document 9 Filed 04/10/19 Page 6 of 14 PageID #: 120




the Letter Opinion creates a dangerous precedent that alters established law and incentivizes

trustees to assert alter ego   liability in order to circumvent applicable statutes of limitations.

                                              ARGUMENT

         3.        The YPF Appellants previously demonstrated that this interlocutory appeal easily

satisfies the applicable Third Circuit standard. (YPF Br.        6-16). The Trust    responds that    (i) the

Letter Opinion simply "carried forward the legal framework of a 'collective proceeding"' with

respect to alter ego jurisprudence,    (ii) the fraudulent transfer claims   depend upon factual matters,

and   (iii)   reversal would not materially advance termination        of the litigation   because viable

common law claims may still remain even if this Court reverses the Bankruptcy Court. (Opp. 11.)

Each of the Trust's arguments is wrong.

I.       The Trust's Alter Ego Claim in Count I Must Be Dismissed

         4.        The Trust has chosen to ignore the uncontroverted law cited by the YPF Appellants,

holding that alter ego is not an independent cause of action under Delaware law (YPF Br. 8-10),

and cannot be based solely upon creditors' claims         (td 10-11).   Instead, unable to overcome its

express admission that no court has ever allowed a trustee to assert a standalone alter ego claim

against shareholders to recover on creditors' claims,3 the Trust erroneously argues that the

Bankruptcy Court's holding is consistent with existing law, which law the Trust fails to identify

because it does not    exist. (Opp. 1l-13.) Next, the Trust argues that the YPF Appellants should         be


estopped from contesting the Trust's right to use an alter ego claim to assert creditor claims because

the YPF Appellants previously argued (and still contend) that the Bankruptcy Court was required

to follow the Third Circuit's decision in Emoral, Inc. v. Diacetyl (In re Emoral, Inc.),740 F.3d




3 Jan.22      Tr. 153:l-16 [Adv. D.I. 100]
                                                      2
Case 1:19-mc-00051-RGA Document 9 Filed 04/10/19 Page 7 of 14 PageID #: 121




875 (3d Ck.2014). (Opp. 13-15.) The Trust is again wrong, confirming that interlocutory review

is warranted.

       A.        Whether Alter Ego Can Be Asserted as an Independent Cause of Action Is a
                 Controlling Question of Law

       5.        Notwithstanding the absence of any cases holding that Delaware law permits an

alter ego to be pursued as an independent cause of action, the Trust principally argues that the

Bankruptcy Court correctly preserved the Trust's alter ego claim by holding that "[w]hen coupled

with allegations of another wrong, such as breach of fiduciary duty or a fraudulent conveyance,

alter ego can constitute an independent claim." (Opp. 12 (quoting Letter Opinion 3).) The Trust's

argument fails for several reasons.

       6.        First, under Delaware law, every alter ego claim requires an allegation of fraud or

other improper conduct. See LaSalle Nat'l Bank v. Perelman, 82 F. Supp. 2d 279,295 (D. Del.

2000) ("a plaintiff must prove that the corporate form causes fraud or similar injustice"). Thus,

contrary to the Trust's assertion that the Letter Opinion "did not break any new legal ground on

alter ego jurisprudence" (Opp. I 1), the holding that alter ego can constitute an independent claim

"when coupled with allegations of another wrong" is a sea change in the law because it would

permit every alter ego claim to proceed as an independent claim since an alter ego claim, by

definition, requires   a   plaintiff to prove fraud or similar injustice. To the extent that the Bankruptcy

Court intended to say that alter ego may proceed if the remedy is supported by an underlying and

timely cause of action for a fraudulent conveyance or for breach of fiduciary duty, the YPF

Appellants agree, but only to the extent of a recovery on that underlying claim. But Count I is not

based on any underlying cause            of action for fraudulent transfer, breach of fiduciary duty or

anything else;   it merely      seeks   to move all of the Debtors' creditors' claims over to the YPF




                                                       J
Case 1:19-mc-00051-RGA Document 9 Filed 04/10/19 Page 8 of 14 PageID #: 122




Appellants-something no court has ever permitted, and the Bankruptcy Plan expressly did not

do.

          7.    Second, the Trust fails      to distinguish the numerous      cases cited   by the YPF

Appellants which hold that alter ego is not an independent cause of action, and it fails to cite to

even a single case holding otherwise. As explained by the New Jersey court that dismissed nearly

identical claims asserted against the YPF Appellants by one of the Debtors' creditors: "Alter-ego

liability is not a separate cause of action; it is a remedy. 'Before invoking the doctrine,   a   plaintiff

must first establish an independent basis to hold the corporation liable."' N.J. Dep't of Envtl. Prot.

v. Occidental Chem. Corp., Docket No. ESX-L-9868-05 (PASR), 2015 N.J. Super. LEXIS 230, at

*25 (N.J. Super. Ct. Jan. 13,2015) (quoting       Inre Casini,307 8.R.800,811-12         (Bankr. D.N.J.

2004)).

          B.    Whether an Alter Ego Claim Can Be Based Solely on Creditors' Claims Is a
                Controlling Question of Law

          8.    The YPF Appellants also established that while alter ego liability can be pursued

by a trustee as a remedy for valid fraudulent transfer claims properly belonging to a debtor,            a

liquidation trustee lacks standing to pursue individual creditor claims that have not been assigned

to the trust. (YPF Br. 10-l   l.)   In response, the Trust wrongfully asserts that the YPF Appellants

should be judicially estopped from making this argument because they allegedly took contrary

legal positions before the Bankruptcy Court (Opp. 13-15). The Trust's argument is wholly

unfounded.

          9.    First, the Trust attempts to manufacture a difference in the YPF Appellants'

submissions    by quoting from one submission to the Bankruptcy Court, wherein the                    YPF

Appellants argued:   "if a claim is a general   one, with no particularized injury arising from it, that

may be asserted by any creditor, only a debtor's estate may bring     it."   (Opp. 6). Far from taking a


                                                    4
Case 1:19-mc-00051-RGA Document 9 Filed 04/10/19 Page 9 of 14 PageID #: 123




contrary position, the YPF Appellants made this same point again in their initial brief submitted

to this Court, asserting: "While YPF Appellants agree that the alter ego remedy is a generalized

remedy that belongs to a debtor's estate, it must be supported by a cause of action that also belongs

to the estate-and the Trust's alter ego remedy based solely upon creditors' claims is not." (YPF

Br. 10.)

           10.      In making its argument, which it did not make below, the Trust conflates two

distinct issues: (i) whether a specific alter ego claim belongs to the Debtors' estates or an individual

creditor, and (ii) whether a trustee can pursue an alter ego claim that it holds as an independent

cause of action without an underlying legal claim belonging to the estate. As to the first issue, the

YPF Appellants' position has remained consistent and the Trust's argument to the contrary is

misleading and wrong.

           1   1.   As to the second issue, the law is clear that the Trust lacks standing to assert claims

that belong to creditors.a While the Trust concedes that "the Trust is not the successor to the

individual claims of creditors" (Opp. 13), it attempts to circumvent this prohibition by simply

labeling every creditor's proof of claim as falling within its alter ego claim. Indeed, the alter ego

claim specifically requests that Appellants'oshould        be   jointly and severally liable to the Liquidating

Trust for all claims and liabilities asserted by Debtors' creditors in the Chapter 1l Cases." (Compl.

74.) Moreover, while the Trust's counsel conceded at oral argument that no court has previously

permitted an alter ego claim to proceed that is supported solely by creditors' claims (Jan.22Tr.



4
 The Trust's attempt to distinguish the Supreme Court and Third Circuit precedent in a footnote
based upon factual differences in those cases does not alter the controlling principle of law,
which prohibits the Trust from pursuing creditor claims. (Trust Br. 14 n.12.) Moreover, the
Trust fails to address or distinguish the more factually analogous decision in Trenwick, which
follows Caplin v. Marine Midland Grace Trust Co.,406 U.S. 416,434 (1972). See Trenwick Am.
Litig. Tr. v. Ernst & Young, L.L.P.,No. 1571-N,2006WL 4782378, at *19 (Del. Ch. Aug. 10,
2006).

                                                       5
Case 1:19-mc-00051-RGA Document 9 Filed 04/10/19 Page 10 of 14 PageID #: 124




153:9-12), and the Trust does not even address the cases cited by the YPF Appellants, which

uniformly dismiss alter ego claims when they are based only upon creditors' claims.s The

Bankruptcy Court's disregard of this law and its decision to change how bankruptcy works if an

alter ego allegation is made present a controlling question of law that warrants interlocutory

revlew

II.      The Allegations in the Complaint Do Not Satisff Any of the Factors Required for
         Applying the Collapsing Doctrine

         12.   The YPF Appellants established that the Bankruptcy Court improperly relied upon

the collapsing doctrine to expand the statute of limitations for the fraudulent transfer, unjust

enrichment, and civil conspiracy claims. (YPF Br. 12-16.) The Trust does not dispute that the

collapsing doctrine cannot be applied to its unjust enrichment and civil conspiracy claims as a

matter of law. Therefore, the Bankruptcy Court's decision with respect to these claims must be

reversed.6

         13.   With respect to the Trust's argument that the Bankruptcy Court's application of the

collapsing doctrine to its fraudulent transfer claims presents an issue of fact, not law (Opp. 17),

the Trust simply ignores the facts pled in the Complaint, which conclusively establish that the

collapsing doctrine cannot be applied to the Trust's fraudulent transfer claims. Indeed, as the Trust


s
  See, e.g., U.S. Bank Nat'l Assn. v. Verízon Commc'ns, Inc.,76l F.3d 409,442 (5th Cir.
2014)(affirming dismissal of alter ego claim based solely on a debtor's creditors' claims);
Yaquinto v. Ward (In re Ward), 558 B.R. 771,788-89 (Bankr. N.D. Tex. 2016)(same).
6
  The Trust's attempt to salvage its time-barred unjust enrichment claim absent collapsing by
distinguishing Miller v. Kirkland & Ellis LLP (In re IH 1, Inc.), No. l2-50713, 2016 WL
 6394296 (Bankr. D. Del. Sept. 28, 2016), is unavailing. Delaware law does not recognize tolling
based on adverse domination, and the Trust has cited no authorþ warranting a deviation. See,
e.g. id. at*17; Eugenia VI Venture Holdings, Ltd. v. Maplewood Holdings LLC (nre AMC
Investors, LLC),524 B.R. 62,81(Bankr. D. Del. 2015). The Trust's mention of laches provides
no additional relief. Vichi v. Koninklijke Phílips Electronics N. Z, No. 2578-VCP,2009 WL
 4345724, at*16 (Del. Ch. Dec. l, 2009)(unjust enrichment claims "presumptively are subject to
the statute of limitations, and mere invocation of laches terminology will not render them
timely").
                                                  6
Case 1:19-mc-00051-RGA Document 9 Filed 04/10/19 Page 11 of 14 PageID #: 125




acknowledges, where a complaint's factual allegations do not support collapsing transactions,

courts will grant motions to dismiss as a matter of law.7 Here, there are no issues of fact to be

resolved, as the Complaint on its face falls short of the threshold pleading requirement of

supporting a plausible inference that (i) both the Repsol Defendants and the YPF Appellants knew,

orcouldhaveknown,of all of thestepsof a"singleintegratedscheme"in 1996beforeRepsol

acquired a controlling interest in YPF, (ii) the YPF Appellants knew in 1996 that Repsol would

acquire YPF in 1999 and transfer assets away from YPF entities, or     (iii) Repsol knew in 1996 that

the YPF Appellants would decide that the Debtors should proceed with commencing insolvency

proceedings in 2016, years after Repsol was no longer affiliated with YPF. Thus, the Trust's

allegations do not méet the minimum pleading requirements to apply the collapsing doctrine.

Similarly, the Trust fails to dispute that no court has ever applied "collapsing" to encompass

transactions spanning decades by different corporate owners, and permiuing such      a case to   proceed

would make a mockery of statutes of repose. Accordingly, no further factual record needs to be

developed and the Bankruptcy Court's application of the collapsing doctrine to save time-barred

fraudulent transfer claims presents a controlling issue of law.

UI.      Granting Leave to Appeal Will Materially Advance the Litigation

         14.   Interlocutory review of the controlling questions of law will result in reversal of the

Bankruptcy Court's order and dismissal of all or substantially all ofthe Trust's claims. The Trust's

assertion that even reversal   will not materially   advance the litigation because a "self-piercing"

claim by the Debtors to recover their own damages would remain ignores the facts that the Trust

has not asserted any such cause of   action. Count I of the Complaint is solely for recovery of claims




t Opp.    n.l3; see, e.g.,Impala Platinum Holdings Ltd. v. A-l Specialized
         17                                                                     Servs.   & Supplies,
1nc., No. 16-1343,2016 WL 8256412, at *13 (8.D. Pa. Sept. 16, 2016).

                                                     7
Case 1:19-mc-00051-RGA Document 9 Filed 04/10/19 Page 12 of 14 PageID #: 126




and liabilities ofthe Debtors' creditors, not for any alleged damages suffered by the Debtors, which

is precisely why it must be dismissed. (Compl. 74.) Further, any such claim would be time barred.

        15.    The Trust's remaining argument that this litigation would not be materially

advanced because a reversal     of the Bankruptcy Court's ruling would lead to a multiplicity of

individual actions by "the individual creditors . . . becom[ing] the proper parties to litigate their

individual alter-ego based claims" (Opp. 19) is squarely contradicted by black letter law. None of

the parties disputes that alter-ego based remedies for the underlying claims asserted in the

Complaint are generalized remedies belonging to the Debtors and were assigned to the Trust.        ,See


In re Emoral,740 F.3d 875 (3d Cir. 2014). Accordingly, creditors cannot "become the proper

parties" to pursue alter-ego "claims." Instead, as detailed above, the Trust is the proper party to

assert alter ego   liability for the fraudulent transfer and other claims properly belonging to the

Debtors that were assigned to the Trust, but those claims are time-barred. Therefore, granting

leave to appeal this controlling issue    of law will materially   advance the termination      of this

litigation through a dismissal of the standalone alter ego claim and a determination that collapsing

cannot be used to revive the other time-barred claims, which    will dramatically   reduce the scope   of

these proceedings.

                                          CONCLUSION

       WHEREFORE, the YPF Appellants respectfully request that this Court exercise its

discretion to consider this Appeal on an interlocutory basis.




                                                  8
Case 1:19-mc-00051-RGA Document 9 Filed 04/10/19 Page 13 of 14 PageID #: 127




 Dated: April 10,2019            LaNors Raru & Coss LLP
        Wilmington, Delaware


                                 Adam G. Landis
                                 Matthew B. McGuire
                                 919 Market Street, Suite 1800
                                 Wilmington, DE 19801
                                 Telephone: (302) 467 -4400
                                 Facsimile: (302) 467 -4450
                                 landis@lrclaw.com
                                 mcguire@lrclaw.com

                                 -and-
                                 SrrlEvAusrmLLP
                                 James F. Conlan (admittedpro hac vice)
                                 Jessica C. Knowles Boelter (admitted pro hac vice)
                                 One South Dearborn Street
                                 Chicago, Illinois 60603
                                 Telephone: (3 12) 853-7000
                                 Fax: (312) 853-7036
                                 jconlan@sidley.com
                                 jboelter@sidley.com

                                 SroI-ev Ausrn LLP
                                 John G. Hutchinson (admittedpro hac vice)
                                 John J. Kuster (admitted pro hac vice)
                                 Martin B. Jackson (admittedpro hac vice)
                                 Andrew P. Propps (admittedpro hac vice)
                                 787 Seventh Avenue
                                 New York, NY 10019
                                  Telephone: (212) 839-5300
                                  Facsimile: (212) 839-5599
                                 j hutchinson@sidley.com
                                 jkuster@sidley.com
                                  mjackson@sidley.com
                                  apropps@sidley.com

                                 Counselfor Appellants YPF 5.A., YPF International5.A.,
                                 YPF Holdings, Inc., and CLH Holdings, Inc.




                                      9
Case 1:19-mc-00051-RGA Document 9 Filed 04/10/19 Page 14 of 14 PageID #: 128




                                 Certification of Comnliance

       Undersigned counsel certifies that this document complies with the word limit of Fed. R.
Bankr. P. 8013(Ð(3)(C). Excluding the parts of the document exempted by Fed. R. Bankr. P.
801-5(9), this document contains 2,598 words.




Dated: April 1.0,2019
                                                   Matthew B. McGuire (No. 4366)




{1108,001-W00s4605.}
